Citation Nr: 1135801	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the Veteran testified at a hearing before the undersigned.

Since issuing the June 2009 statement of the case, the Veteran filed with the RO additional evidence in support of his claims.  However, in November 2010, the Veteran waived RO review of this additional evidence.  Therefore, the Board finds that adjudication of this appeal may go forward.  See 38 C.F.R. § 20.1304(c) (2010).  

The claims of service connection for bilateral wrist and hand disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that a current bilateral hearing loss disability is related to service and there is no evidence of compensable sensorineural hearing loss within one year of service separation.

2.  The preponderance of the competent and credible evidence is against a finding that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in August 2007, issued prior to the October 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, records from the Social Security Administration (SSA), his records from Audibell, and his post-2007 records from the Bay Pines VA Medical Center.  In this regard, the Board notes that the record does not include any other post-service records.  Nonetheless, the Board finds that a remand to undertake additional development is not required because the Veteran testified before the undersigned that he had not received any treatment for his hearing loss or tinnitus before the mid-2000's.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded a VA examination in October 2007 which is adequate to adjudicate the claims because after a review of the record on appeal and an examination of the claimant the examiner opined as to the origin of the Veteran's hearing loss and tinnitus which opinion was supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and tinnitus due to his military service.  Specifically, at his personal hearing the Veteran claimed that as a heavy truck driver and dispatcher he was constantly exposed to loud noise and that this noise exposure caused his current hearing loss and tinnitus.  He also claimed that it was caused by one incident in-service where he was not given medical treatment for an ear infection until the left ear drum ruptured.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including organic diseases of the nervous system (e.g., sensorineural hearing loss), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 shows that his occupational specialty was -- heavy vehicle driver.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while driving trucks while on active duty, such as having pain and blood loss from his left ear, and having problems with hearing people talk and ringing in his ears since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service treatment records, including the February 1966 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of hearing loss as defined by VA or tinnitus.  They are also negative for any incident in which the Veteran was treated for an ear infection and/or a ruptured ear drum.  Moreover, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for either hearing loss or tinnitus, than the Veteran's claims that he had problems with hearing people talk and ringing in his ears since being exposed to loud noise while driving trucks while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus based on in-service incurrence must be denied despite the fact that the Veteran was exposed to loud noise while operating heavy trucks while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss within one year of service separation.  Accordingly, entitlement to service connection for bilateral hearing loss based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1966 and first complaints of hearing loss and tinnitus at the 2007 VA examination to be compelling evidence against finding continuity.  Put another way, the over forty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech and ringing in his ears since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current hearing loss disability and tinnitus since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service and post-service medical records.  In fact, at the October 2007 VA examination the Veteran told the examiner that he only had about a 20 year history of tinnitus, not a forty year history, and in a June 2009 private audiological treatment record the claimant denied having a problem with tinnitus.  In the regard, the Veteran also testified that post-service, while he worked for a time in the electronics industry, he had also worked driving trucks and most recently worked as a heavy equipment operator driving a bulldozer at a mine - occupations that can involve significant noise exposure.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for either of the claimed disorders for over four decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's bilateral hearing loss and/or tinnitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the October 2007 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that they were not related to service.  The examiner reached this conclusion because normal hearing was documented at the time of the Veteran's separation from service, because the claimant told him that his tinnitus only started approximately twenty years ago, and because there is no scientific basis for the delayed onset of tinnitus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the claimant's bilateral hearing loss was caused by his in-service noise exposure, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that bilateral hearing loss was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus since military service credible. 

Furthermore, the Board finds more competent and credible the opinion by the October 2007 VA examiner that his bilateral hearing loss and tinnitus were not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for bilateral hearing loss and tinnitus is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

As to the claims of service connection for bilateral wrist and hand disorders, the Veteran testified that he injured his wrists and hands when he fell off of a gas tanker while on maneuvers in Germany.  Moreover, the Board notes that the Veteran is competent and credible to report on what he sees and feels, such as the pain and numbness he testified that he felt in his wrists and hands since this fall.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Additionally, the Board notes that a service treatment record dated in November 1963 documented the Veteran's treatment for a hand abrasion and another undated service treatment record documented his treatment for a deep tissue bruise to the left hand.  

Post-service VA treatment records starting in 2007 document the Veteran's complaints and treatment for wrist and hand pain and numbness, diagnosed as degenerative joint disease; it is unclear whether this diagnosis was confirmed on X-ray evaluation. 

The Veteran underwent a VA compensation examination in November 2008, and this report did not include an etiological opinion as to the relationship between service and current wrist and hand complaints. It appears that the opinion was not provided as the examination did not reveal any current wrist or hand disorders.  It also appears that the Veteran's hand and wrists were not X-rayed. As a diagnosis of a chronic disease such as degenerative joint disease does not resolve, it calls into question the adequacy of the November 2008 VA examination. Therefore, the Board finds that the Veteran should be provided with another examination to reconcile the nature and etiology of any current wrist or hand problems.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While the appeal is in remand status all of the Veteran's post-2007 treatment records that have not already been obtained by VA should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all of the Veteran's post-2007 treatment records that have not already been associated with the record.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA orthopedic examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant that includes x-rays of the wrists and hands, the examiner should provide answers to the following questions:

a.  What are the current diagnoses of the Veteran's wrist and hand disorders? 

b.  As to each wrist or hand disorder diagnosed at any time during the pendency of the appeal, the examiner should thereafter provide an opinion as to whether it is at least as likely as not that it was caused by his military service?

Note 1:  In providing answers to the above questions, the examiner should specifically comment on the Veteran's claims regarding falling from a tanker onto his hands during his military service; the documentation found in the service treatment records regarding the claimant being treated for a hand abrasion and a deep tissue bruise to the left hand while on active duty; the claimant's competent and credible statements regarding having a problem with wrist and hand pain and numbness in-service and since that time because these symptoms are observable by a lay person; and the 2007 VA treatment records that show his complaints and treatment for wrist and hand pain diagnosed as degenerative joint disease.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


